 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          In re: PARLOR BELLEVUE LLC,
 8
                                Debtor.
 9

10        EDMUND J WOOD,
                                                         C18-1576 TSZ
                                Plaintiff,
11                                                       MINUTE ORDER
              v.
12
          SPINTOUCH INC,
13
                                Defendant.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
          (1)    Defendant Spin Touch, Inc.’s motion for partial withdrawal of reference,
17 docket no. 1, is GRANTED in part and DEFERRED in part as follows:

                   (a)    The Bankruptcy Court shall retain jurisdiction over this action for
18         pretrial matters, and may submit proposed findings of fact and conclusions of law
           to this Court pursuant to 28 U.S.C. § 157(c)(1). See Budsberg v. Spice, 2017 WL
19         3895701, at *3 (W.D. Wash. Sep. 6, 2017) (citing In re Healthcentral.com, 504
           F.3d 775, 787 (9th Cir. 2007)).
20
                   (b)     Defendant’s motion for partial withdrawal of reference is otherwise
21         DEFERRED, and this matter is STAYED pending further proceedings before the
           Bankruptcy Court. Within six months of the date of this Minute Order, counsel
22         shall file a joint status report concerning the progress of proceedings before the

23

     MINUTE ORDER - 1
 1        Bankruptcy Court. Failure to timely file such joint status report will be grounds
          for dismissing this case without prejudice.
 2
                  (c)     If a trial becomes necessary on non-core claims, the Bankruptcy
 3        Court may file an appropriate report and recommendation and the parties shall file
          a joint status report indicating when they anticipate being prepared for trial.
 4
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.
          Dated this 1st day of November, 2018.
 6

 7                                                  William M. McCool
                                                    Clerk
 8
                                                    s/Karen Dews
 9                                                  Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
